
	
		II
		112th CONGRESS
		1st Session
		S. 1352
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Sanders) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to include freight and passenger
		  rail among eligible uses of funding under the coordinated border infrastructure
		  program and to reauthorize that program.
	
	
		1.Coordinated border
			 infrastructure program
			(a)In
			 generalSection 1303 of the
			 SAFETEA–LU (23 U.S.C. 101 note; 119 Stat. 1207) is amended—
				(1)in subsection (a), by striking motor
			 vehicles and inserting motor vehicles and freight and passenger
			 rail;
				(2)in subsection
			 (b), in paragraphs (1), (3), (4), and (5), by inserting , rail,
			 after motor vehicle each place it appears;
				(3)in subsection
			 (d), in the matter preceding paragraph (1), by inserting , rail,
			 after motor vehicle; and
				(4)in subsection
			 (g)—
					(A)by redesignating
			 paragraph (5) as paragraph (6); and
					(B)by inserting
			 after paragraph (4) the following:
						
							(5)RailThe
				term rail means railroad (as defined in section 10102 of title 49,
				United States
				Code).
							.
					(b)ReauthorizationSection
			 1101(a)(11) of the SAFETEA–LU (119 Stat. 1155) is amended by striking
			 subparagraphs (A) through (E) and inserting the following:
				
					(A)$230,000,000 for
				fiscal year 2011; and
					(B)for fiscal year
				2012 and each fiscal year thereafter through 2015, the amount for the prior
				fiscal year increased by the rate of inflation (as measured by the Consumer
				Price Index for All Urban Consumers (United States city average) published by
				the Bureau of Labor Statistics of the Department of
				Labor).
					.
			
